DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 92-120 and 122 are pending. 
This office action is in response to an amendment filed 7/27/2022. 
This case is being examined under the Track One program as a prioritized application. 
This application is a continuation of International Application No.
PCT/US2021/045220, filed August 9, 2021, which claims the benefit of U.S. Provisional
Application No. 63/063,032, filed August 7, 2020. 

Election/Restrictions
Applicant’s election of Group I and the species of TNNT promoter (SEQ ID NO:32) and PKP2 isoform A (SEQ ID NO:1) in the reply filed on 7/27/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims directed to the non-elected subject matter have been cancelled. 

Information Disclosure Statement
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered. The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and Written Opinion have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  The Foreign Patent Documents noted as abstract only have been considered only on the basis of the provided English abstracts. Chamberlain listed on the IDS 7/27/2022 could not be found with the submission. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 117-120 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 117-120 are drawn to outcomes that appear to be inherent consequences of the method of claim 92. Each of the claims recite effects from introducing rAAV encoding PKP2 according to the specification and no additional steps that would alter the outcome. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-120 and 122 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of providing treatment for arrhythmogenic cardiomyopathy (ACM) in a subject have a mutation in the PKP2 gene, the method comprising  directly administering a rAAV9 vector comprising an expression cassette encoding a wild-type PKP2 gene under control of a promoter and operably linked to a polyA sequence into the heart of the subject to treat the ACM, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of gene therapy that uses rAAV for delivery to treat ACM. This is a heart disorder. 
2) Scope of the invention.  The scope of the invention is broad in terms of the mode of administration as well as the nature of the PKP2 encode by the virus. The protein is referred to simply as a PKP2.  
3) Number of working examples and guidance.  The specification teaches in vitro  analysis of the recited vectors as well as in vivo in mouse models. The in vitro data demonstrated that the AAV could be used to express wild type PKP2 in cardio relevant cell lines. The mouse model, PKP2-cKO mouse manifested with ACM. 
4) State of the Art. ACM is a fairly recently identified heart condition whose etiological and pathological parameters are under examination. The condition “embraces a confusing array of disease terms and quite different pathologies” (see Elliot, page 955, col 2). PKP2 is a desmosomal gene that is part of a larger group that accounts for 50% of the patients with ARVC (table 2 and page 956, last ¶). Modeling systems have not fully recapitulated the etiological and pathological condition of ACM (see Gerull et al). The disease phenotype does not mimic human disease pathology of mechanism fully  (see summary). Recently, isogenic cells were used to recapitulate reduced contractility and impaired desmosome assembly related to PKP2 deficiency (Inoue). 
5) Unpredictability of the art. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
In this case, the experimental models provide proof of principle that is supported by art reviewed models of PKP2. However, there are a number of obstacles that are highlighted in the art which demonstrates the unpredictable nature of gene therapy for cardiac disease. Amongst these is (Bass-Stringer, page 1288, col 1-2) 
A crucial factor for optimising the efficiency and specificity of cardiac gene therapy is the method used to deliver a transgene. The chosen vector delivery method may impact transduction efficiency; duration of transgene expression; the degree of systemic dispersion of vectors; as well as homogeneity of vectors within myocardial tissue. Moreover, minimising invasiveness and ensuring a high safety profile for the method is critical, particularly given the compromised health condition of individuals in the advanced stages of HF. Numerous methods of cardiac delivery have been trialled with varying levels of success. These include: intravenous delivery, retrograde delivery, antegrade intracoronary delivery, intramyocardial delivery, pericardial delivery and delivery via cardiac surgery. From a practical perspective, targeting the coronary system through methods such as antegrade intracoronary delivery and retrograde injection through the coronary sinus may both offer safe, efficient delivery methods in a clinical setting following further optimisation [50].
	
	Applicants’ establish the treatment method based upon animal studies but as noted on page 1288, col 2. 
Numerous studies have shown AAV gene therapy to be a feasible strategy for the treatment of HF in small animal models [58]. However, efficient cardiac transduction and
expression of gene products has proven more difficult in large animal models and in human trials.
The lack of correlative factors is noted in Figure 3 and little resides in common between the two. 
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. Therefore, animal models have allowed proof of principle issues to be established but does not provide the whole story as regards human therapy. 
It is further noted that claims 117-120 recite outcomes. The specification does not provide guidance to achieve these outcomes that are different than those in claim 92. 
6) Amount of Experimentation Required. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the method of administration is lacking and requires specificity. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 92, 96-98, 103, 104, 109, 110, 113-120 and 122 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voit et al (WO 2021053222).
Voit et al teach treatment of ACM by administration of AAV9 (¶0008) encoding PKP2 (see abstract) wherein PKP2 is under control of a cardiac specific promoter i.e. TnnT (see e.g. ¶0011) and polyA (see ¶0040). The doses and modes of administration are those recited (see e.g. ¶0064 and 0074) in claims 113-116. The outcomes of claims 117-120 do not require additional steps and are assumed to be inherent as outcomes resulting from steps overlapping with the instant claims. 
The isoform of Yang matches SEQ ID NO:1 as well as the sequence of SEQ ID NO:33.

RESULT 10
BJD36632
ID   BJD36632 standard; protein; 837 AA.
XX
AC   BJD36632;
XX
DT   13-MAY-2021  (first entry)
XX
DE   Human PKP2 isoform 2a protein, SEQ ID 2.
XX
KW   PKP2 protein; Plakophilin 2; cardiant; gene therapy; myocardial disease;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2021053222-A1.
XX
CC PD   25-MAR-2021.
XX
CC PF   21-SEP-2020; 2020WO-EP076290.
XX
PR   20-SEP-2019; 2019US-0903103P.
XX
CC PA   (UCLB-) UCL BUSINESS LTD.
XX
CC PI   Voit T,  Dumonceaux J,  Elliot P,  Mariot V;
XX
DR   WPI; 2021-29762X/030.
DR   N-PSDB; BJD36631.
XX
CC PT   Treating or preventing cardiomyopathy in human subject comprises 
CC PT   delivering therapeutic dose of gene therapy vector to cardiomyocytes of 
CC PT   human subject, where gene therapy vector comprises nucleic acid sequence 
CC PT   encoding for plakophilin-2.
XX
CC PS   Disclosure; SEQ ID NO 2; 34pp; English.
XX
CC   The present invention relates to a method for treating or preventing 
CC   cardiomyopathy in a human subject. The method involves delivering a 
CC   therapeutic dose of a gene therapy vector to cardiomyocytes of the human 
CC   subject, where the gene therapy vector comprises a nucleic acid sequence 
CC   encoding for plakophilin-2 (PKP2) or a functional variant. The invention 
CC   further relates to: (1) a gene therapy vector adapted for expressing a 
CC   nucleic acid sequence within cardiomyocytes of the human subject; (2) a 
CC   therapeutic formulation for treating or preventing cardiomyopathy in the 
CC   human subject; and (3) a method for genetically modifying a PKP2-mutated 
CC   cardiomyocyte to express non-mutated PKP2, which comprises transfecting 
CC   the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes 
CC   for the non-mutated PKP2.
XX
SQ   Sequence 837 AA;

  Query Match             100.0%;  Score 4291;  DB 33;  Length 837;
  Best Local Similarity   100.0%;  
  Matches  837;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60

Qy         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120

Qy        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180

Qy        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240

Qy        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300

Qy        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360

Qy        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420

Qy        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480

Qy        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540

Qy        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600

Qy        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660

Qy        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720

Qy        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780

Qy        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837

Yang SEQ ID NO:5 vs SEQ ID NO:33 (top)
Query  1    CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  71   CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT  130

Query  61   GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  131  GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG  190

Query  121  TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  191  TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG  250

Query  181  GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  251  GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC  310

Query  241  TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  311  TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT  370

Query  301  GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  371  GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA  430

Query  361  GCAGCCAAcaccccccacccccaccgccatccccctgccccacccgtccccTGTCGCACA  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  431  GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA  490

Query  421  TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  491  TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC  550

Query  481  TCCATCCTCTGCCTCACCCAGT  502
            ||||||||||||||||||||||
Sbjct  551  TCCATCCTCTGCCTCACCCAGT  572




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-120 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Voit et al (WO 2021053222) in view of Prosser et al (US 20180326022) and Carrier et al (US 20160108430).
Voit do not teach the capsid sequence of AAV9 nor that exon 1 is part of the promoter. However, the sequence of AAV9 capsid is known in the art and shown to be used for heart therapy (see SEQ ID NO:6 of Prosser et al which is 100% identical to SEQ ID NO:77)..
 As well, use of exon 1 and hTNNT is a preferred embodiment for treatments of the art (see Carrier ¶0055). 
RESULT 1
US-14-785-188-5
; Sequence 5, Application US/14785188
; Publication No. US20160108430A1
; GENERAL INFORMATION
;  APPLICANT: Universitatsklinikum Hamburg-Eppendorf
;  APPLICANT:Ruprecht-Karls-Universitat Heidelberg
;  APPLICANT:Universite Pierre et Marie Curie
;  APPLICANT:Association Institut de Myologie
;  TITLE OF INVENTION: GENE-THERAPY VECTORS FOR TREATING CARDIOMYOPATHY
;  FILE REFERENCE: P 94450
;  CURRENT APPLICATION NUMBER: US/14/785,188
;  CURRENT FILING DATE: 2015-10-16
;  NUMBER OF SEQ ID NOS: 35
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 544
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-14-785-188-5

  Query Match             100.0%;  Score 544;  DB 61;  Length 544;
  Best Local Similarity   100.0%;  
  Matches  544;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT 60

Qy         61 GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG 120

Qy        121 TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG 180

Qy        181 GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC 240

Qy        241 TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT 300

Qy        301 GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA 360

Qy        361 GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA 420

Qy        421 TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC 480

Qy        481 TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAGGATCTGTCG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAGGATCTGTCG 540

Qy        541 GCAG 544
              ||||
Db        541 GCAG 544
These vectors both use WPRE and bGh which are common inserts in vectors for gene therapy. See ¶0081 for example in Prosser et al and 0046 of Carrier). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use known sequences in methods calling for those sequences. Such an incorporation would have resulted in the method of claims 93-95, 105 and 106. As noted above: 1) Voit et al teach use of PKP2 with AAV9 to treat ACM with an hTNNT promoter wherein 2) Carrier and Prosser provide sequences claimed but not disclosed in Voit and WPRE and bGH. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the insertion of known sequences in known and related methods would have resulted in the methods of claims 93-95, 105 and 106. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633